 In the Matter Of SWIFT AND COMPANYandBROTHERHOOD OF PACKINGHOUSEWORKERSCase No. 18-R-1061.-Decided September 09, 1944Messrs.F. L. CrainandJ.L.Fike,ofChicago, Ill., for theCompany.Mr. Don Mahon,of Des Moines, Iowa,Mr. W. A. Lindusky,of SouthSt.Paul, Minn., andMessrs. John H. TerveenandA. J. French,ofWatertown, S. Dak., for the Brotherhood.Messrs.Max CrowellandSam Twedell,of Sioux Falls, S. Dak., andMessrs. /'ldon ClarkandJoe B. Stricherz,of Watertown, S. Dak., forthe Amalgamated.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition filed by Brotherhood of Packing House Workers,herein called the Brotherhood, alleging that a question affecting com-merce had arisen concerning the representation of employees of Swiftand Company, herein called the Company, the National Labor Rela-tionsBoard provided for an appropriate hearing upon due noticebefore Francis X. Helgesen, Trial Examiner. Said hearingwas heldatWatertown, South Dakota, on August 16, 1944. The Company, theBrotherhood, and Amalgamated Meat Cutters and Butcher Workmenof North America, A. F. of L., Local 52, herein called the Amal-gamated; appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing, the Com-pany moved to dismiss the petition on the ground that no evidence wasadduced showing a substantial interest by the Brotherhood whichwould justify the direction of an election.Ruling on the motion wasreserved for the Board. For reasons stated in Section III, footnote 1,infra,the motion is hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby58 N. L P. B., No. 135.609591-45-vol 58-43657 658DECISIONSOF NATIONALLABOR RELATIONS BOARDaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TIIE 13USINESS OF THE COMPANYSwift and Company, an Illinois corporation having its home officesat Chicago, Illinois, is engaged in the purchase and slaughtering oflivestock, and in the processing and sale of meat products.The Com-pany owns and operates meat-processing plants in many Statesthroughout the United States.The Company's Watertown, SouthDakota, plant is the only plant involved in this proceeding.Duringthe fiscal year ending October 30, 1943, the Company purchased live-stock for processing at its Watertown plant valued in excess of $10,-000,000, approximately 1 percent of which was purchased from sourcesoutside the State of South Dakota.During the same period the Com-pany's sales at this plant were valued in excess of $11,000,000, approxi-mately 98 percent of which was made to sources outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION S INVOLVEDIndependent Union, Brotherhood of Packing House Workers, is alabor organization admitting to membership employees of the Com-pany.Amalgamated^Mcat Cutters and.Butcher Workmen of North Amer-ica, affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Brotherhoodas the exclusive bargaining representative of certain of the Company'semployees until the Brotherhood has been certified by the Board in anappropriate unit.A statement of a Board agent, together with other evidence; intro-duced at the hearing, indicates that the Brotherhood and the Amalgam-ated each represents a substantial number of employees in the unithereinafter found appropriate.''The Field Examiner reported that the Brotherhood submitted a petitionbearing 29signatures, all of which were listed on the Company's pay roll of July 15, 1944,containingthe nan4s of 151 employees in the appropriate unit. Twenty-six of the signatures weredated in July 1944, 1 in 1944, and 2'were undatedThe Brotherhood submittedan addi-tional petition at the hearing, bearing 10 more signatures listed on the payroll of July 15, SWIFT AND COMPANY659We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll parties substantially agree that the appropriate unit should com-prise all production and maintenance employees of the Company at itsWatertown, South Dakota, plant, excluding the superintendent, de-partmental foremen, chief engineer and master mechanic, standardsdepartment employees, clerical employees in plant superintendent'soffice, general office employees, clerical employees in livestock buyer'soffice, livestock buyers, livestock scalers, and watchmen.The Brother-hood, however, would exclude salaried assistant foremen, but wouldinclude assistant foremen paid an hourly wage rate, production clerks,and the part-time watchman.The Amalgamated would include allassistant foremen, contending that these employees are not supervisoryemployees under the Board's definition, but would exclude productionclerks, and the part-time watchman.The Company would exclude allofficially designated assistant foremen, production clerks, an(I the part-time watchman, taking no position with respect to assistant foremennot officially designated as such.Assistant Foremen:A. N. Nygaard, assistant foreman in the, porkand veal room, and H. A. Lewis, assistant foreman in the beef and lambroom, have been officially designated by the Company as assistant fore-men, are salaried employees, and attend meetings of the supervisorypersonnel.They have full authority over operations, including theassignment of work, in their respective rooms during the absence of theforeman, and otherwise possess authority to hire, discharge, and effec-tively recommend changes in the status of employees under their super-vision.-O. C. Waite, employed in the loading, shipping, and coolerdepartment, has been acting as assistant foreman andwill be officiallydesignated as assistant foreman by the Company in the near future.He is, however, paid an hourly wage rate, does production work, andhas not, to date, attended meetings of the supervisory personnel.He1944,9 of which were dated in August 1944 and 1 in.July 1944The Amalgamated sub-mitted membership lists establishing a membership of 109 employees in the appropriateunit, and at the hearing,submitted 6 additional applications for membership, 4 of whichappeared on the pay roll of July 15, 1944.The Amalgamated and the Company were parties to a contract covering production andmaintenance employees,which expired on August 11, 1943.This contract contained amaintenance of membership clause,which has been continued in operation by the contract-ing partiesNeither the Amalgamated nor the Company contends that the contract is abar to the instant proceeding.While the showing of the Brotherhood is only approxi-mately 25 percent of the claimed appropriate unit,we find that this showing is substantialin view of the provision in the 1943 contract,continued in effect by the contractingparties, requiring maintenance of membership in the AmalgamatedMatterof SaylesFinishing Plants, Inc.,49 N. L R B 532,Matter of Oregon Plywood Company,33 N. L R.B. 1234 ;Matter of Certain-Teed Products Corporation,28 N. L. R B. 915. 660DECISIONS OF NATIONAL. LABOR RELATIONS BOARDperforms generally the same duties as the two officially designatedassistant foremen and possesses the authority effectively to recommendthe discipline, discharge, and changes in the status of employees underhis supervision.E. Schultz, employed in the casing-grading room, andlisted on the pay roll as a casing gracler,'cliecks the work of the casinggraders and spends a substantial part of his time in production work.He possesses only limited authority in directing the work of other em-ployees.He is an.hourly paid employee, does not attend meetings ofthe supervisory personnel, and is not under consideration for designa-tion as an assistant foreman by the Company.He does not possessauthority effectively to recommend changes in the status of other em-ployees.We shall exclude A. N. Nygaard, H. A. Lewis, and 0. C.Waite, but include E. Schultz.Production Clerks:There are three production clerks.Two ofthem keep production records, load finished products on trucks, andoccasionally assist in the loading of refrigerator cars.The third pro-duction clerk keeps production reports and unloads and stores supplies.All are under the supervision of the factory supervisory, personnel.Although h they are salaried employees, their duties and interests aresuch as would more closely identify them with the production andmaintenance employees; we shall include them.We find that all production and maintenance employees of the Com-pany°at its Watertown, South Dakota, plant, including productionclerks, and casing grader in the casing-grading room,' but excludingthe plant superintendent, departmental foremen, chief engineer andmaster mechanic, standards department employees, clerical employeesin plant superintendent's office, time and employment office employees,general office employees, clerical employees in livestock buyer's office,livestock buyers, livestock scalers, full-time watchmen, assistant fore-man in pork and veal room, assistant foreman in beef and lamb room,assistant foreman in loading, shipping, and cooler department,' andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of'E. Schultz.20. C. Waite. SWIFT AND COMPANY661Election herein, subject to the limitations and additions set forth in theDirection.F. Hulsebus devotes 24 hours of his work week of 48 hours as a watch-man, and 24 hours as a janitor.He is presently included in it separateunit of watchmen.'Notwithstanding his inclusion in the watchmen'sunit, since he spends 50 percent of his work week as a janitor, we areof the opinion and we find that he has a substantial interest in theconditions of enSjiloyment in the production and maintenance unit andin the outcome of the election in that unit to entitle him to vote in theelection hereinafter directed.Accordingly, we find that he is eligibleto vote.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRE,.CTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift and Com-pany,Watertown, South Dakota, plant, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of, this Direction, including employees who did not work duringsaid pay-roll period because they were ill. or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, and the part-timewatchman, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Independent Union B. of P. H. W., or by A. F. L., A. M. C. &B. W. of N. A., for the purposes of collective bargaining, or by neither.''There Is presently in existence a contract between the Company and the Amalgamatedcovering this unit.EMatter ofWadham'sDivision of Soconp-Vacuum Oil Company,54 N. L. R B 1165.The Brotherhood and the Amalgamated requested that they be designated on the ballotas set forthabove.The request is hereby granted.